DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    BRENTON J. JOHNSON, SR.,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1079

                              [August 2, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case No. 03001112CFAXMX.

  Brenton Johnson, Sr., Monticello, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.